Citation Nr: 0703175	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  94-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds (SFW) of the left buttock, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
SFW residuals of the right buttock, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
SFW of the left thigh with neuropathy, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
SFW of the abdominal wall with laceration of the colon and 
colostomy scar, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
SFW of the left chest with retained foreign body, currently 
evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1968 until May 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The issues on appeal were previously before the Board in 
September 1996 and March 1998.  On those occasions, remands 
were ordered to accomplish additional development. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
evidence demonstrates no more than moderate disability of 
Muscle Groups XV, XVII, and XIX.

2.  The competent evidence of record fails to demonstrate 
moderately severe chest pain and dyspnea on exertion; 
objectively, pulmonary function testing reveals FEV-1 of 80 
percent and an FEV-1/FVC of 79.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for SFW residuals of the left buttock have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. 4.56 (prior to July 3, 1997); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.56, 4.459, 4.71a, Diagnostic Code 5317 
(2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for SFW residuals of the right buttock have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. 4.56 (prior to July 3, 1997); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.56, 4.459, 4.71a, Diagnostic Code 5317 
(2006).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for SFW residuals of the left thigh with 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. 4.56 (prior to July 3, 1997); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.56, 4.459, 4.71a, 
Diagnostic Code 5315 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for SFW residuals of the abdominal wall with 
laceration of the colon and colostomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
4.56 (prior to July 3, 1997); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.56, 4.459, 4.71a, Diagnostic Code 5319 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent for SFW residuals of the left chest with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6818 (prior to October 7, 1996); 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter: separate evaluations

While evaluated under the Diagnostic Codes pertaining to 
muscle injuries, the competent evidence of record reveals 
findings of mildly to moderately tender scars in association 
with the disabilities on appeal.  Given this, the Board has 
considered whether separate evaluations under 38 C.F.R. 
§ 4.118 are appropriate here.  In this regard, it is noted 
that except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  Here 
the veteran's evaluations under 38 C.F.R. § 4.73 contemplate 
pain and impaired function due to the SFW residuals.  A 
review of the evidence indicates that the primary 
symptomatology associated with the veteran's scars is 
tenderness, which is already a component of the service-
connected disability.  Indeed, the scars and muscular 
impairment related to the veteran's shell fragment wounds are 
indistinguishable from a rating perspective.  Thus, separate 
evaluations under 38 C.F.R. § 4.118 will not be considered 
here.  Rather, any tenderness or loss of function referenced 
as to the veteran's residual scars will be considered in 
evaluating the overall SFW residuals under the currently 
assigned Diagnostic Codes at issue.  For the same reason, 
separate evaluation of the veteran's neuropathy associated 
with his left thigh SFW residuals is not appropriate in the 
present case.  In fact, as to the neurological symptoms, a VA 
examiner in May 1998 stated that such problems may be 
manifestations of a low back disability, rather than 
residuals of the SFWs on appeal.

It is further noted that an October 2004 rating decision 
granted service connection for SFW residuals, perforation of 
the rectum.  That evaluation contemplated gastrointestinal 
symptomatology.  As such, the instant decision will consider 
only muscular residuals of the veteran's SFW residuals of the 
abdominal wall with laceration of the colon and colostomy 
scar.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

In the present case, the veteran is claiming increased 
ratings for numerous residuals of shell fragment wounds.  His 
claim for an increase was received on March 18, 1993.  As 
such, the rating period on appeal is from March 18, 1992, one 
year prior to the date of receipt of the reopened increased 
rating claims.  See 38 C.F.R. § 3.400(o)(2).  However, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  Therefore, the Board will consider any VA 
clinical records dated prior to March 18, 1992, if they are 
found to shed additional light on the veteran's disability 
picture as it relates to the rating period on appeal. 

At the outset, it is noted that, during the pendency of the 
appeal, the rating schedule underwent revision with respect 
to the evaluation of muscle injuries.  Such changes were 
effective July 3, 1997.  Both prior to and as of July 3, 
1997, the Diagnostic Codes addressing muscle injuries under 
38 C.F.R. § 4.73, refer to varying levels of severity of 
disability (e.g., slight, moderate, moderately severe, 
severe).  However, the definitions of each level of severity, 
set forth under 38 C.F.R. § 4.56, were revised.

Old criteria

Prior to July 3, 1997, 38 C.F.R. § 4.56(b) defined moderate 
muscle disability as involving through and through or deep 
penetrating wounds of relatively short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  38 C.F.R. § 4.56(b) (1996).  Such 
moderate wounds are characterized by clinical examination 
disclosing entrance and (if present) exit scars that are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue.  
There must be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite loss 
of power or fatigue in comparative tests.  Id.

Also prior to July 3, 1997, 38 C.F.R. § 4.56(c) defined 
moderately severe muscle disability as involving through and 
through or deep penetrating wounds by high velocity missile 
of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts and intermuscular cicatrization.  38 C.F.R. 
§ 4.56(c) (1996).  Such moderately severe wounds are 
characterized by clinical examination disclosing entrance and 
(if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be signs on palpation of moderate 
loss of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
to the sound side.  Id.

Current criteria

The current version of 38 C.F.R. § 4.56(d)(2) defines 
moderate muscle disability as a  through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

Under the current version of 38 C.F.R. § 4.56(d)(3), a 
moderately severe disability of the muscles is defined as a 
through- and-through or deep-penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  Objective signs of moderately 
severe disability include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  On palpation, there is a showing of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2006).

I.-IV. SFWs- left and right buttock, left thigh, abdominal 
wall

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his SFW residuals of the 
left buttock.  He is also assigned a 20 percent rating for 
SFW residuals of the right buttock.  Both disabilities are 
evaluated pursuant to Diagnostic Code 5317, for injuries to 
muscle group XVII.  The veteran is also assigned a 10 percent 
rating for SFW residuals of the left thigh, with neuropathy 
pursuant to Diagnostic Code 5315, for injuries to muscle 
group XV.  Furthermore, he is assigned a 10 percent 
evaluation for SFW residuals of the abdominal wall with 
laceration of the colon and a colostomy scar.  

While the rating percentages assigned for the veteran's SFW 
residuals vary by disability, each currently assigned 
evaluation contemplates moderate muscle disability under 
Diagnostic Codes 5315, 5317 and 5319.  Thus, as to each 
disability, the evidence must demonstrate moderately severe 
muscle injury in order for a higher rating to be warranted.  

As already discussed, the laws pertaining to muscle injuries 
underwent revision during the pendency of the appeal, 
effective July 3, 1997.  

The Board will first address the question of whether the 
evidence of record indicates moderately severe muscle 
disability of the buttocks, left thigh, or abdominal wall 
under the old version of the law, in effect prior to July 3, 
1997.  After reviewing the competent evidence, the Board 
finds no support for higher evaluations, for the reasons set 
forth below.  

A VA examination performed in January 1994 addresses the 
veteran's SFW residuals.  At that time, non-disfiguring scars 
were noted as to the left and right buttocks, left thigh and 
abdomen.  There were no keloid formations, though it was 
noted that the scar at the colostomy site was fairly 
irregular and indented.  VA scar examination in November 1996 
noted a residual rip-like of the keloid with respect to the 
abdominal scar.  All scars were skin-colored and were not 
hypertrophic.  Another VA examination, also performed in 
November 1996, indicated that the veteran's scars were not 
adhesed to the deep tissue and had no significant affect on 
any part of the body.  None of the scars were tender or 
painful on objective examination.  Regarding musculature, the 
veteran's muscle strength was normal and there was no 
evidence of pain.  There was also no evidence of muscle 
herniation.  There was minimal tissue loss associated with 
the veteran's SFW residuals.  

The above evidence is not found to be commensurate with the 
criteria for moderately severe muscle disabilities under the 
law in effect during the period in question.  Indeed, there 
is no showing of moderate loss of fascia as to the buttock, 
left thigh or abdominal SFW residuals.  To the contrary, the 
November 1996 VA examination indicated only minimal tissue 
loss.  Moreover, there is no showing of moderate loss of 
normal firm resistance of muscles compared to the sound side.  
Rather, VA examination in November 1996, showed normal muscle 
strength.

The Board recognizes that, in evaluating musculoskeletal 
disabilities, consideration must be given to whether there is 
additional loss of function due to factors such as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board acknowledges the veteran's 
testimony before the RO in June 1994, in which he reported 
numbness and discomfort of the buttock muscles with extended 
sitting.  He also reported discomfort and numbness in the 
left thigh area.  Additionally, he expressed his belief that 
his abdominal scar was disfiguring, and that he was self-
conscious of taking off his shirt in public.  The Board also 
acknowledges objective findings of generalized muscle 
stiffness due to deep muscle scarring upon VA examination in 
November 1996.  At that time, the examiner also noted that 
excess fatigability was to be expected.  However, there was 
no demonstrable weakened movement and no incoordination was 
shown.  Overall, then, the veteran's disability picture is 
not more nearly approximated by the next-higher evaluation 
for moderately severe muscle disability under Diagnostic Code 
5315, 5317 or 5319
as contemplated by the laws in effect prior to July 3, 1997, 
even when considering additional limitation of function.  
Moreover, there are no other relevant code sections for 
consideration here.  

The Board will now consider whether an increased evaluation 
is possible under the rating schedule as in effect from July 
3, 1997.  However, as will be discussed below, the evidence 
does not demonstrate moderately severe muscle disability 
under current law.  

A May 1998 VA scar examination reveals that there was no 
significant tissue loss associated with the veteran's SFW 
residuals.  That examination report noted smooth and non-
adhering scars of the left and right buttocks and of the left 
thigh that were skin-colored, smooth and non-adherent.  The 
veteran's abdominal scar was adherent and was not smooth.  
There was an obvious depression of that scar, as well as mild 
to moderate keloid formation.  VA examination in February 
2003 reveals several slightly tender scars on the buttocks, 
left thigh and abdomen.  

Regarding musculature, A May 1998 VA muscle examination 
contains a diagnosis of chronic muscle pain related to his 
shrapnel injuries of the left and right buttocks and of the 
left thigh.  That examination report noted normal muscle 
strength, without herniation.  There was no tendon damage and 
there was no objective loss of muscle function.  There was 
also no objective evidence of painful muscle groups or 
weakness.

The veteran's disability picture, as detailed above, does not 
involve any showing of a loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side.  Moreover, there is no demonstration of 
positive impairment regarding strength and endurance.  To the 
contrary, VA muscle examination in May 1998 showed normal 
strength, with no objective evidence of loss of muscle 
function.  Thus, there is no basis for assignment of the 
next-higher evaluation for the veteran's residuals of SFW to 
muscle group 15, 17 or 19 under the current version of the 
rating schedule, even when considering additional limitation 
of function.  

In reaching the above conclusion, the Board has considered 
the veteran's complaints, raised at his May 1998 VA scar 
examination, that his abdominal scar was tender with 
ambulation.  Specifically, he explained that his clothes 
rubbed against the scar when he walked.  The Board also 
recognizes the veteran's
September 2006 hearing testimony, in which he described 
symptoms of discomfort and numbness of the buttocks with 
prolonged sitting.  He also indicated that he may have 
experienced some twitching at times.  He also endorsed 
numbness and pain as to the left thigh.  He stated that he 
lacked strength in his legs due to loss of muscle tone.  
Furthermore, he reported weakness in the abdominal region. 

In addition to the veteran's subjective complaints, the Board 
also acknowledges the objective findings of disability 
referable to the SFW residuals.  Specifically, it is noted 
that the May 1998 VA muscle examination contained a finding 
of mild to moderate disability in that the veteran was only 
able to squat 5 times in succession due to his SFW residuals.  
Again, that examination also showed that the abdominal scar 
was depressed, adherent and unsmooth.  Further, it is 
recognized that the February 2003 VA scar examination noted 
slightly tender scars.  However, the Board concludes that, 
even considering these complaints and findings, the veteran's 
disability picture is still not comparable to the next-higher 
evaluation for moderately severe muscle disability under the 
Diagnostic Codes at issue, as in effect from July 3, 1997.  
Again, the Board has appropriately considered additional 
functional limitation due to factors such as pain and 
weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In conclusion, there is no basis for an increased rating for 
the veteran's SFW residuals of the left and right buttocks, 
the left thigh or the abdominal wall.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  SFW residuals- left chest, with retained foreign body

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his SFW residuals of the 
left chest with retained foreign body.   Prior to October 7, 
1996, he was rated pursuant to Diagnostic Code 6818, which 
contemplated injuries of the pleural cavity, including 
gunshot wounds.  Then, on October 7, 1996, the schedular 
criteria with respect to the respiratory system underwent 
revision.  From that date forward, the veteran's SFW 
residuals of the left chest are rated under Diagnostic Code 
6899-6843.

The Board will first consider whether an increased rating is 
possible under the old version of the rating schedule.  As in 
effect prior to October 7, 1996, Diagnostic Code 6818 
provided a 20 percent rating where the evidence demonstrates 
moderate residuals of pleural cavity injuries, with a bullet 
or missile retained in a lung with some pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion.  In 
order to be entitled to the next-higher 40 percent 
evaluation, the evidence must show moderately severe 
residuals with pain in the chest and dyspnea on moderate 
exertion confirmed by an exercise tolerance test, adhesions 
of the diaphragm with restricted excursions, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of the lower chest, 
compensating contra lateral emphysema, deformity of the 
chest, scoliosis, and hemoptysis at intervals. 

After reviewing the competent evidence, the Board finds no 
support for a higher evaluation under Diagnostic Code 6818, 
as will be explained below.  

VA outpatient treatment records dated in June 1993 reflect 
complaints of chest pain on the left side.  The veteran 
stated that his left chest hurt constantly.  A chest x-ray 
conducted at that time confirmed the presence of metallic 
foreign bodies below the left hilum.  An October 2003 
treatment report stated that sinus bradycardia and right 
bundle branch block per an EKG.  Moreover, the veteran 
complained of shortness of breath upon VA examination in 
January 1994.  However, it was noted that no pathology was 
found on several x-rays and objective examination showed no 
evidence of excessive cough or expectoration.  Chest 
excursion was normal, and no pathology was found on 
palpation.  On auscultation there were no rales or rhonchi.  

Based on the objective evidence as detailed above, the 
veteran's disability picture is not more nearly approximated 
by the next-higher 40 percent evaluation under Diagnostic 
Code 6818.  Indeed, the evidence during the period in 
question does not include a showing of chest pain or dyspnea 
confirmed by an exercise tolerance test.  There is also no 
showing of adhesions of the diaphragm with restricted 
excursions or moderate myocardial deficiency.  Finally, the 
competent evidence fails to demonstrate thickened pleura, 
restricted expansion of the lower chest, compensating contra 
lateral emphysema, deformity of the chest, scoliosis, or 
hemoptysis at intervals.  

The Board acknowledges the veteran's complaints of shortness 
of breath with any activity, raised at his June 1994 hearing 
before the RO.  However, the objective evidence simply fails 
to support an increased rating here, as discussed above.  
Moreover, the Board has not identified any other relevant 
Diagnostic Codes for consideration under the rating schedule 
as in effect prior to October 7, 1996.

The Board will now consider whether an increased evaluation 
is possible under the rating schedule as in effect from 
October 7, 1996.  Again, from this date forward, the 
veteran's SFW residuals of the left chest are evaluated by 
analogy under Diagnostic Code 6843.  That Code section 
contemplates restrictive lung disease.  Note (3) to the 
General Rating Formula for restrictive lung disease instructs 
that gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  

In order to achieve the next-higher 30 percent evaluation 
under the general rating formula, the evidence must show FEV-
1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 66 to 88 percent predicted.  

A VA examination in May 1998 contained pulmonary function 
test (PFT) findings.  Specifically, the veteran had an FEV-1 
ration of 80 percent and FEV-1/FVC was 79 percent.  The tests 
did show mild obstructive airways disease, but the examiner 
explicitly found that a 40 year history of smoking was the 
most likely cause of such symptomatology.  The examiner 
commented that there was no evidence of residual damage to 
the lungs related to the veteran's service injuries.  

Based on the foregoing, assignment of the next-higher 30 
percent evaluation under the general rating formula for 
restrictive lung disease is not appropriate here.  Indeed, 
the veteran did not endorse current shortness of breath at 
his September 2006 hearing before the undersigned.  Rather, 
he indicated that pain was his only symptom.  In any event, 
the objective evidence does not include PFT findings that 
meet the threshold for the next-higher 30 percent evaluation 
under Diagnostic Code 6843.  Moreover, although PFT testing 
has not been performed in several years, the evidence of 
record is sufficient to decide the claim.  Indeed, because 
the VA examiner in May 1998 expressly attributed the 
veteran's pulmonary problems to a cause other than the 
service-connected disability, any worsening of the condition 
over time would not serve as a basis for an increased rating.  

In conclusion, there is no basis for an increased rating for 
the veteran's SFW residuals of the left chest.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

VI.  Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2001, January 2003 and August 2003 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VII.  Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
June 1994 hearing before the RO and at a September 2006 
hearing before the undersigned are affiliated with the claims 
folder.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

Entitlement to an evaluation in excess of 20 percent for SFW 
residuals of the left buttock is denied.

Entitlement to an evaluation in excess of 20 percent for SFW 
residuals of the right buttock is denied.

Entitlement to an evaluation in excess of 10 percent for SFW 
residuals of the left thigh with neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent for SFW 
residuals of the abdominal wall with laceration of the colon 
and colostomy scar is denied.

Entitlement to an evaluation in excess of 20 percent for SFW 
residuals of the left chest with retained foreign body is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


